DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In the reply filed 1/13/21, Applicant has amended claims 1 and 11, canceled claims 2, 3, 6, 9, 10, 13 and 14, and added new claims 15-31.  Claims 1, 4, 11, 12 and 15-31 are pending.  Applicant’s amendment raises issues regarding 35 U.S.C. 112(a) and (b), as detailed below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder (i.e. “network”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4, 11, 12 and 15-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “RX LO in-phase/quadrature (I/Q) generation network,” “RX IF I/Q generation network,” “TX LO I/Q generation network” and “TX IF I/Q generation network,” recited in claims 1 and 23, invoke 35 U.S.C. 112(f).  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  While the specification and drawings show functional blocks labeled “LO I/Q” and “IF I/Q” for performing the recited in signal (from a corresponding DAC as shown in Fig. 3), and purportedly performs some signal processing to provide two separate I and Q signals at its output.  Thus, the RX IF I/Q generation network and the TX IF I/Q generation network must have different structures, neither of which is specified in the disclosure.  Since the claim limitations invoke 112(f), but no specific structure for performing the recited functions are disclosed, the claims are rendered indefinite.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 11, 12 and 15-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 1 and 23 recite various elements which invoke 112(f) as indicated above.  Since those limitations are indefinite based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function, the specification also lacks adequate written description to support the claim (see MPEP § 2161.01 IV, MPEP § 2181 II. A. and IV., the latter of which states in part: “Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness.… It follows therefore that such a mere restatement of function in the specification without more 
Claims 1, 4, 11, 12 and 15-31 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 23 recite various elements which invoke 112(f) as indicated above.  While the Examiner takes the position that the claimed RX IF I/Q generation network may be enabled without an explicit description for the recited element (i.e. may be implemented using a well-known combiner), and the same applies to the claimed RX LO I/Q and TX LO I/Q generation networks (i.e. may be implemented via a circuit that receives a local oscillator signal, splits the signal, and provides a 90 degree phase shift to the LO signal, outputting an unshifted LO signal and a 90 degree phase shifted LO signal), the Examiner submits that the recited “TX IF I/Q generation network” does not have a well-established structure known to one having ordinary skill in the art, and thus the claims are not enabled.  
The TX IF I/Q generation network is shown as the “IF I/Q” block in the lower transmit chain of Figure 4.  The input to the TX IF I/Q block is TXin, which is the output of an associated D/A converter as shown in Figure 3.  The output of the DAC is described as “an analog data stream to be transmitted to a remote device by a respective one of the single-channel transceiver” (see ¶ [0023] of the instant application).  In order to transmit I and Q data signals, one skilled in the art would recognize that two different data signal streams are required: a stream for the I path and a separate stream for the Q path.  For instance, the previously cited reference to Chien U.S. PG Pub 2004/0203472, shows separate I and Q signals being output by a transmit symbol generates I and Q signals, and thus does not appear to receive I and Q signals that would require signal separation, as no mention is made in the specification that the DAC output signal comprises I and Q component signals in a composite analog IF signal.  However, it is not evident to one skilled in the art how to “generate a TX IF in-phase component and a TX IF quadrature component” from a single analog IF signal as claimed, as it is unclear how the single analog data stream, which does not already contain separate I/Q components, is segmented into separate signals, one on an I path and the other on a Q path, for subsequent upconversion.
If the IF I/Q unit were to separate I and Q component signals from a composite signal including the I/Q components, which again, is not suggested by the disclosure as explained above, one skilled in the art would recognize that the IF I/Q unit would require local oscillator input(s) to mix LO signals that are 90 degrees apart from one another with the received TXin IF signal, which forms the basis of well-known I/Q recovery from a provided composite signal containing I and Q components, in order to separate the I and Q sinusoidal components.  However, no such arrangement is suggested by the disclosure for the TX IF I/Q generation network, as no description is made of the provision of an LO signal to the IF I/Q block, nor is any LO signal shown as being supplied to the IF I/Q block of Figure 4.  If there is some specific way the IF I/Q unit generates I and Q signals from a received analog IF signal provided as input, it would not be evident to one skilled in the art, and such description is absent from the present disclosure.  For the above reasons, the claims are rejected as not being enabled by the disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        4/16/2021